BROWN, Chief Judge
(concurring):
Concurring fully in - the opinion I am paraphrasing Judge Friendly’s juridical quip that the opinion is bound to be right because it is so wrong.1 Right in the sense that this is what the statute commands. Wrong in the sense of the administrative monstrosity such cases would bring about with three Judges sitting patiently while hearing run-of-the-mill factual recitations and many conflicts from the scores of witnesses appearing in airing their grievances about prison operations.2
But from the bad often comes good and it just may be that this result will stimulate the House into joining the Senate in S.663 and S.271 (which repealed 28 U.S.C.A. §§ 2281, 2282) by which the requirements of a three-judge court are substantially eliminated.-

. Gulf Oil Corp. v. Panama Canal Co., 5 Cir., 1969, 407 F.2d 24, 26-27, 1969 A.M.C. 1, 4, n. 3:
In Lawrence v. United States, 5 Cir., 1967, 378 F.2d 452, 467, we put it this way: “The painstaking opinion by Judge Waterman—painstaking not only in the careful exploration of every conceivable way to find jurisdiction, but also painstaking in the evident sense of trying to find an escape from a painfully unfortunate result —closes all of the doors to the District Court.” See the statement of Judge Friendly in Spanos v. Skouras Theatres Corp., 2 Cir., 1966, 364 F.2d 161, 167: “The compulsion felt by my brothers * * * to reach what seems a palpably unjust result reminds me of Chief Justice Erie’s observation as to the occasional predilection of the best of judges for ‘a strong decision,’ to wit, one ‘opposed to common-sense and to common convenience.’ ”


. In this Circuit we have had much experience in three-Judge factual cases, especially in Louisiana where credibility choices were close, and in Dreyer v. Jalet, S.D.Tex., 1972, 349 F.Supp. 452, affirmed, 5 Cir., 1973, 479 F.2d 1044, Judge Bue heard prison-based witnesses for over six weeks.